Exhibit 10.1

COMMERCIAL PAPER DEALER AGREEMENT

4(a)(2) PROGRAM

between

OVINTIV INC.,

as Issuer

and

[●],

as Dealer

Concerning Notes to be issued pursuant to a Commercial Paper Issuing and Paying
Agent Agreement dated as of January 27, 2020 between the Issuer and Citibank,
N.A., as Issuing and Paying Agent

Dated as of January 28, 2020



--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement

4(a)(2) Program

This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.

Offers, Sales and Resales of Notes.

1.1    While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

1.2    So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Sections 1.7 and 1.8 hereof, the Issuer shall not,
without the consent of the Dealer, offer, solicit or accept offers to purchase,
or sell, any Notes except (a) in transactions with one or more dealers which may
from time to time after the date hereof become dealers with respect to the Notes
by executing with the Issuer one or more agreements which contain provisions
substantially identical to those contained in Section 1 of this Agreement, of
which the Issuer hereby undertakes to provide the Dealer prompt notice or (b) in
transactions with the other dealers listed on the Addendum hereto, which are
executing agreements with the Issuer which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer offer, solicit or accept offers to purchase, or sell, any Notes
directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.

1.3    The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit B hereto or the Private Placement Memorandum, a pricing
supplement, or as otherwise agreed upon by the applicable purchaser and the
Issuer. The Notes shall not contain any provision for extension, renewal or
automatic “rollover.”

1.4    The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be book-entry notes evidenced by one or more master note
certificates registered in the name of DTC or its nominee (each, a “Master Note
Certificate”), in the form or forms annexed to the Issuing and Paying Agency
Agreement; provided, however, that in the event that DTC or its nominee

 

-2-



--------------------------------------------------------------------------------

discontinues providing its services as security depository with respect to the
Notes, the Notes shall be evidenced by individual physical certificates unless a
successor or replacement security depository acceptable to the Dealer shall be
designated.

1.5    If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer upon notice of such failure.

1.6    The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:

(a)    Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.

(b)    Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

(c)    No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, the Issuer
shall not issue any news release, make any other statement to any member of the
press making reference to the Notes, the offer or sale of the Notes or this
Agreement or place or publish any “tombstone” or other advertisement relating to
the Notes or the offer or sale thereof. To the extent permitted by applicable
securities laws, the Issuer shall (i) omit the name of the Dealer from any
publicly available filing by the Issuer that makes reference to the Notes, the
offer or sale of the Notes or this Agreement, (ii) not include a copy of this
Agreement in any such filing or as an exhibit thereto, and (iii) redact the
Dealer’s name and any contact or other information that could identify the
Dealer from any agreement or other information included in such filing. For the
avoidance of doubt, the Issuer shall not post the Private Placement Memorandum
on a website without the consent of the Dealer and each other dealer or
placement agent, if any for the Notes.

(d)    No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

-3-



--------------------------------------------------------------------------------

(e)    Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be made pursuant to the exemption contained in
Section 4(a)(2) of the Securities Act, and shall be subject to the restrictions
described in the legend appearing in Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each Master Note Certificate representing book entry Notes and, if
applicable, each individual Note issued in certificated form, offered and sold
pursuant to this Agreement.

(f)    The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer concerning the Issuer and its consolidated subsidiaries, taken as a
whole, and the offering of the Notes and to obtain additional relevant
information (which is not confidential or non-public information and which the
Issuer or the Dealer possesses or can acquire without unreasonable effort or
expense) and shall provide the names, addresses and telephone numbers of the
persons from whom such information may be obtained.

(g)    The Issuer agrees for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes the information required by Rule
144A(d)(4) in compliance with Rule 144A.

(h)    In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall immediately notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

(i)    The Issuer represents that it is not currently issuing commercial paper
in the United States market in reliance upon the exemption provided by
Section 3(a)(3) of the Securities Act. The Issuer agrees that, if the Issuer
shall issue commercial paper after the date hereof in reliance upon such
exemption, (a) the proceeds from the sale of the Notes will be segregated from
the proceeds of the sale of any such commercial paper by being placed in a
separate account; (b) the Issuer will institute appropriate corporate procedures
to ensure that the offers and sales of notes issued by the Issuer pursuant to
the Section 3(a)(3) exemption are not integrated with offerings and sales of
Notes hereunder; and (c) the Issuer will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.

(j)    The Dealer acknowledges that the Notes have not been and will not be
qualified for distribution under the securities legislation of any jurisdiction
of Canada and agrees that it will not (x) distribute or deliver the Private
Placement Memorandum, any pricing supplement or any other offering material
relating to the Notes in Canada or (y)

 

-4-



--------------------------------------------------------------------------------

knowingly sell or deliver Notes directly or indirectly in Canada, to any
resident of Canada or to purchasers having the intention of re-selling the Notes
in Canada, it being understood that this Section 1.6(j) shall not prohibit the
posting of the Private Placement Memorandum or any other Company Information on
Bloomberg or a similar electronic system customarily accessed by Institutional
Accredited Investors and Qualified Institutional Buyers that purchase commercial
paper in the United States commercial paper market. The Dealer shall provide to
the Issuer or to the Staff of the Alberta Securities Commission, upon request,
confirmation that, to the best of the Dealer’s knowledge after reasonable
inquiry, the Dealer has acted in compliance with the requirements of
Section 1.6(a) and with this Section 1.6(j).

1.7    The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof acting on behalf of the Issuer has offered or sold any Notes, or any
substantially similar security of the Issuer, to, or solicited offers to buy any
such security from, any person other than the Dealer or the other dealers
referred to in Section 1.2 hereof. The Issuer also agrees that (except as
permitted by Section 1.6(i)), as long as the Notes are being offered for sale by
the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof except to the extent that such offer or solicitation would
not adversely affect the entitlement of the offer and sale of the Notes to the
exemption provided by Section 4(a)(2) of the Securities Act, which agreement
shall survive the termination of this Agreement. The Issuer hereby represents,
warrants and agrees that it has not taken or omitted to take, and will not take
or omit to take, any action that would cause the offering and sale of Notes
hereunder to be integrated with any other offering of securities, whether such
offering is made by the Issuer or some other party or parties. For the avoidance
of doubt, nothing in this Section 1.7 shall be construed to in any way restrict
or prohibit issuances of securities (i) by the Issuer under any prospectus filed
with any Canadian securities regulator, including issuances of unsecured medium
term notes thereunder, (ii) guaranteed by the Issuer and issued pursuant to the
U.S. commercial paper program of Ovintiv Canada ULC, an indirect, wholly-owned
subsidiary of the Issuer, or (iii) by the Issuer pursuant to any effective
Securities Act registration statement of the Issuer, filed with the SEC;
provided that any such issuances would not be integrated with any offer or sale
of Notes hereunder in a manner that would cause the offering and sale of the
Notes by the Issuer to fail to be exempt under Section 4(a)(2) of the Securities
Act.

1.8    In the event that the Issuer determines to use the proceeds of the sale
of the Notes for the purpose of buying, carrying or trading securities (other
than in respect of repurchases of the Issuer’s outstanding common shares for
cancellation) within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System, whether in
connection with an acquisition of another company or otherwise, the Issuer shall
give the Dealer at least three (3) business day’s prior notice to that effect.
The Issuer shall also give the Dealer prompt notice of the actual date that it
commences to purchase securities with the proceeds of the Notes. Thereafter, in
the event that the Dealer purchases Notes as principal and does not resell such
Notes on the day of such purchase, to the extent necessary to comply with
Regulation T and

 

-5-



--------------------------------------------------------------------------------

the interpretations thereunder, the Dealer will sell such Notes either (i) only
to offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

2.

Representations and Warranties of the Issuer.

The Issuer represents and warrants that:

2.1    The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

2.2    This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms subject to bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

2.3    The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

2.4    Assuming compliance by the Dealer with its obligations under this
Agreement, the offer and sale of the Notes in the manner contemplated hereby do
not require registration of the Notes under the Securities Act, pursuant to the
exemption from registration contained in Section 4(a)(2) thereof, and no
indenture in respect of the Notes is required to be qualified under the Trust
Indenture Act of 1939, as amended.

2.5    The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

2.6    Assuming that the Notes are offered, issued, sold and delivered under the
circumstances contemplated by this Agreement, no consent or action of, or filing
or registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of, this Agreement, the
Notes or the Issuing and Paying Agency Agreement, except as shall have been
obtained prior to the issuance of any Notes or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Notes.

2.7    Assuming that the Notes are offered, issued, sold and delivered under the
circumstances contemplated by this Agreement, neither the execution and delivery
of this Agreement and the Issuing and Paying Agency Agreement, nor the issuance
of the Notes in accordance with the Issuing and Paying Agency Agreement, nor the
fulfillment of or compliance with the terms and provisions hereof or thereof by
the Issuer, will (i) result in the creation or

 

-6-



--------------------------------------------------------------------------------

imposition of any mortgage, lien, charge or encumbrance of any nature whatsoever
upon any of the properties or assets of the Issuer, or (ii) violate or result in
a breach or a default under any of the terms of the charter documents or by-laws
of the Issuer, any contract or instrument to which the Issuer is a party or by
which it or its property is bound, or any law or regulation, or any order, writ,
injunction or decree of any court or government instrumentality, to which the
Issuer is subject or by which it or its property is bound, which breach or
default might have a material adverse effect on the condition (financial or
otherwise), operations or business of the Issuer and its consolidated
subsidiaries, taken as a whole, or the ability of the Issuer to perform its
obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.

2.8    There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which might result in a material adverse change in the
condition (financial or otherwise), operations or business of the Issuer and its
consolidated subsidiaries, taken as a whole, or the ability of the Issuer to
perform its obligations under this Agreement, the Notes or the Issuing and
Paying Agency Agreement.

2.9    The Issuer is not required to register as an investment company under the
Investment Company Act of 1940, as amended.

2.10    Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

2.11    Neither the Issuer nor any of its subsidiaries nor any director or
officer nor, to the knowledge of the Issuer, any agent, employee, representative
or affiliate or other person associated with or acting on behalf of the Issuer
or any of its subsidiaries or affiliates has, directly or indirectly, (A) made
or authorized any contribution, payment or gift of funds or property to any
official, employee or agent of any governmental agency, authority or
instrumentality of any jurisdiction or (B) made any contribution to any
candidate for public office, in either case, where either the payment or the
purpose of such contribution, payment or gift was, is, or would be prohibited
under the U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”),
the Canada Corruption of Foreign Public Officials Act (the “CCFPOA”), or the
rules and regulations promulgated thereunder, or any applicable similar law or
regulation; and the Issuer, its subsidiaries and affiliates have each conducted
their businesses in compliance with the FCPA, the CCFPOA and any applicable
similar law or regulation and have instituted and maintain policies and
procedures designed to ensure, and which are expected to continue to ensure,
continued compliance therewith.

2.12    The operations of the Issuer and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuer or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Issuer, threatened.

2.13    Neither the Issuer nor any of its subsidiaries nor any director or
officer nor, to the knowledge of the Issuer, any agent, employee, representative
or affiliate of the Issuer or any of its

 

-7-



--------------------------------------------------------------------------------

subsidiaries is currently the subject of any sanctions administered or imposed
by the United States (including any administered or enforced by the Office of
Foreign Assets Control of the U.S. Treasury Department), the United Nations
Security Council, the European Union, or the United Kingdom or other relevant
sanctions authority (collectively, “Sanctions”) and neither the sale of the
Notes by the Issuer hereunder nor the use of proceeds thereof will cause any
person participating in the offering, whether as a dealer and/or purchaser of
the Notes, to violate any Sanctions or any enabling legislation or executive
order relating thereto; provided, however, that the Issuer makes no
representation under this paragraph that would violate Canadian law.

2.14    Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law), (iii) in the case of an issuance of Notes,
since the date of the most recent Private Placement Memorandum, there has been
no material adverse change in the condition (financial or otherwise) or
operations of the Issuer and its consolidated subsidiaries, taken as a whole,
which has not been disclosed publicly or to the Dealer in writing and (iv) the
Issuer is not in default of any of its obligations hereunder, under the Notes or
under the Issuing and Paying Agency Agreement.

 

3.

Covenants and Agreements of the Issuer.

The Issuer covenants and agrees that:

3.1    The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agency Agreement,
including a complete copy of any such amendment, modification or waiver.

3.2    The Issuer shall, whenever there shall occur any change in the condition
(financial or otherwise) or operations of the Issuer and its consolidated
subsidiaries, taken as a whole, or any development or occurrence in relation to
the Issuer and its consolidated subsidiaries, taken as a whole, that would be
material to holders of the Notes or potential holders of the Notes (including
any downgrading or receipt of any notice of intended or potential downgrading or
any review for potential change in the rating accorded to the Notes or any of
the securities of the Issuer by any nationally recognized statistical rating
organization which has published a rating of the Notes), promptly, and in any
event prior to any subsequent issuance of Notes hereunder, notify the Dealer (by
telephone, confirmed in writing) of such change, development, or occurrence. For
the avoidance of doubt, the Issuer shall not be required to disclose any
information in any notice given to the Dealer pursuant to this Section 3.2 that
(i) would constitute, in the Issuer’s judgment based upon advice of the Issuer’s
counsel, material non-public information or (ii) the Issuer is prohibited from
disclosing pursuant to applicable laws or legal obligations.

 

-8-



--------------------------------------------------------------------------------

3.3    The Issuer shall from time to time furnish to the Dealer such information
as the Dealer may reasonably request, including, without limitation, any news
releases or material provided by the Issuer to any national securities exchange
or rating agency, regarding (i) the Issuer’s operations and financial condition
on a consolidated basis, (ii) the due authorization and execution of the Notes
and (iii) the Issuer’s ability to pay the Notes as they mature; provided,
however, that the Issuer shall not be required to furnish any information
requested by the Dealer pursuant to this Section 3.3 that would constitute, in
the Issuer’s judgment based upon advice of the Issuer’s counsel, material
non-public information.

3.4    The Issuer will take all such action as the Dealer may reasonably request
to ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

3.5    The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.

3.6    The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
satisfactory in form and substance to the Dealer, (b) a copy of the executed
Issuing and Paying Agency Agreement as then in effect, (c) a copy of corporate
resolutions adopted by the Issuer, satisfactory in form and substance to the
Dealer and certified by the secretary, assistant secretary or similar officer of
the Issuer, authorizing the execution and delivery by the Issuer of this
Agreement, the Issuing and Paying Agency Agreement and the Notes and
consummation by the Issuer of the transactions contemplated hereby and thereby,
(d) a certificate of the secretary, assistant secretary or other designated
officer of the Issuer certifying as to (i) the Issuer’s organizational
documents, and attaching true, correct and complete copies thereof (ii) the
Issuer’s representations and warranties being true and correct in all material
respects, and (iii) the incumbency of the officers of the Issuer authorized to
execute and deliver this Agreement, the Issuing and Paying Agency Agreement and
the Notes, and take other action on behalf of the Issuer in connection with the
transactions contemplated thereby, (e) for as long as is necessary, in the
Issuer’s reasonable opinion, to ensure the Notes are not structurally
subordinate to the issued and outstanding unsecured long-term debt of any
subsidiary (each, a “Subsidiary Guarantor”) of the Issuer from time to time (for
greater certainty, such debt shall exclude commercial paper), (1) a guarantee
executed by each such Subsidiary Guarantor, each substantially in the form of
Exhibit C (the “Subsidiary Guarantees”), (2) a certificate of the secretary,
assistant secretary or other designated officer of each Subsidiary Guarantor
certifying as to itself (i) the Subsidiary Guarantor’s organizational documents,
and attaching true, correct and complete copies thereof, (ii) for so long as the
respective Subsidiary Guarantee is in existence or has not been terminated by
its terms, the Subsidiary Guarantor’s representations and warranties in the
respective Subsidiary Guarantee being true and correct in all material respects,
and (iii) the incumbency of the officers of the Subsidiary Guarantor authorized
to execute and deliver the respective Subsidiary Guarantee, and take other
action on behalf of the Subsidiary Guarantor in connection with the transactions
contemplated thereby, and (3) an opinion of counsel to the Subsidiary
Guarantors, addressed to the Dealer, satisfactory in form and substance to the
Dealer, (f) prior to the issuance of any Notes represented by the Master Note
Certificates, a copy of the executed Letter of Representations among the Issuer,
the Issuing and Paying Agent and DTC and of the executed Master Note
Certificates, (g) prior to the issuance of any Notes in physical

 

-9-



--------------------------------------------------------------------------------

certificated form, a copy of such form (unless attached to this Agreement or the
Issuing and Paying Agency Agreement), (h) confirmation of the then current
rating assigned to the Notes by each nationally recognized statistical rating
organization then rating the Notes, and (i) such other certificates, opinions,
letters and documents as the Dealer shall have reasonably requested.

3.7    The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
out-of-pocket expenses related to this Agreement (up to a maximum amount of
$50,000 and after delivery by the Dealer to the Issuer of reasonably
satisfactory evidence of the details of such expenses), including expenses
incurred in connection with its preparation and negotiation of the transactions
contemplated hereby (including, but not limited to, the printing and
distribution of the Private Placement Memorandum) and, if applicable, for the
reasonable fees and out-of-pocket expenses of the Dealer’s external counsel (up
to a maximum amount of $50,000 and after delivery by the Dealer to the Issuer of
reasonably satisfactory evidence of the details of such fees and expenses).

3.8    Without limiting any obligation of the Issuer pursuant to this Agreement
to provide the Dealer with credit and financial information, the Issuer hereby
acknowledges and agrees that the Dealer may share the Company Information and
any other information or matters relating to the Issuer or the transactions
contemplated hereby with affiliates of the Dealer, including, but not limited
to, [●], and that such affiliates may likewise share information relating to the
Issuer or such transactions with the Dealer.

3.9    The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.

 

4.

Disclosure.

4.1    The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which is not confidential or non-public and which the Issuer
possesses or can acquire without unreasonable effort or expense.

4.2    To the extent not promptly and publicly available at www.sec.gov or
www.sedar.com, the Issuer agrees to promptly furnish the Dealer with the Company
Information as it becomes available.

4.3    (a) The Issuer shall notify the Dealer promptly upon the occurrence of
any event relating to or affecting the Issuer that would cause the Company
Information then in existence to include an untrue statement of a material fact
or to omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.

(a)    In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer shall promptly supplement or amend the Private
Placement Memorandum so that the Private Placement Memorandum, as amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and the
Issuer shall make such supplement or amendment available to the Dealer.

 

-10-



--------------------------------------------------------------------------------

(b)    In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then the Dealer shall promptly suspend all solicitations and sales of
Notes until such time as the Issuer has so amended or supplemented the Private
Placement Memorandum, and made such amendment or supplement available to the
Dealer.

(c)    Without limiting the generality of Section 4.3(a), the Issuer shall
review, amend and supplement the Private Placement Memorandum on a periodic
basis to the extent necessary to ensure that the information provided in the
Private Placement Memorandum does not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

5.

Indemnification and Contribution.

5.1    (a) The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Dealer Indemnitees”) against any and all liabilities, penalties, suits, causes
of action, losses, damages, claims, costs and expenses (including, without
limitation, fees and disbursements of counsel) or judgments of whatever kind or
nature (each a “Claim”), imposed upon, incurred by or asserted against the
Dealer Indemnitees arising out of or based upon (i) any allegation that the
Private Placement Memorandum, the Company Information, or any information
provided by the Issuer to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement. This indemnification shall
not apply to the extent that the Claim arises out of or is based upon Dealer
Information.

(a)    The Dealer will indemnify and hold harmless the Issuer, each individual,
corporation, partnership, trust, association or other entity controlling the
Issuer, any affiliate of the Issuer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Issuer
Indemnitees” and, together with the Dealer Indemnitees, the “Indemnitees”)
against any and all Claims, imposed upon, incurred by or asserted against the
Issuer Indemnitees arising out of or based upon any allegation that the Private
Placement Memorandum or the Company Information described in clause (iv) or (v)
of the definition thereof included (as of any relevant time) or includes an
untrue statement of a material fact or omitted (as of any relevant time) or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case, to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Private Placement Memorandum or
such Company Information in strict reliance upon and in strict conformity with
Dealer Information.

 

-11-



--------------------------------------------------------------------------------

5.2    Promptly after receipt by an indemnified party under subsection 5.1(a) or
5.1(b) above of notice of the existence of a Claim, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party,
notify the indemnifying party in writing of the existence thereof; provided that
(i) the omission to so notify the indemnifying party will not relieve the
indemnifying party from any liability which it may have hereunder unless and
except to the extent it did not otherwise learn of such Claim and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses, and (ii) the omission to so notify the indemnifying party will not
relieve it from liability which it may have to an indemnified party otherwise
than on account of this indemnity agreement. In case any such Claim is made
against any indemnified party and it notifies the indemnifying party of the
existence thereof, the indemnifying party will be entitled to participate
therein, and to the extent that it may elect by written notice delivered to the
indemnified party, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party; provided that if the defendants in any
such Claim include both the indemnified party and the indemnifying party, and
the indemnified party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
indemnifying party, the indemnifying party shall not have the right to direct
the defense of such Claim on behalf of such indemnified party, and the
indemnified party shall have the right to select separate counsel to assert such
legal defenses on behalf of such indemnified party. Upon receipt of notice from
the indemnifying party to such indemnified party of the indemnifying party’s
election to so assume the defense of such Claim and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party for expenses incurred thereafter by the indemnified party in connection
with the defense thereof (other than reasonable costs of investigation) unless
(i) the indemnified party shall have employed separate counsel in connection
with the assertion of legal defenses in accordance with the proviso to the next
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to any local counsel in the jurisdiction in which any Claim is
brought), (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of existence of the Claim or (iii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party. The indemnity, reimbursement and contribution obligations of
the indemnifying party hereunder shall be in addition to any other liability the
indemnifying party may otherwise have to an indemnified party and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the indemnifying party and any indemnified party. An
indemnifying party shall not, without the indemnified party’s prior written
consent, settle, compromise or consent to the entry of any judgment in any Claim
in respect of which indemnification may be sought under the indemnification
provision of the Agreement (whether or not the indemnified party is an actual or
potential party to such Claim), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such Claim and (ii) does not include a statement as to
or an admission of fault, culpability or failure to act, by or on behalf of any
indemnified party.

5.3    If the indemnification provided for in this Section 5 is unavailable to
or insufficient to hold harmless an indemnified party under subsection 5.1(a) or
5.1(b) above in respect of any Claim referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such Claim in such proportion as is appropriate to reflect the
relative aggregate benefits received by the Issuer, on the one hand, and the
Dealer, on the other, from the issuance or issuances of the Notes to which such
Claim relates. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified

 

-12-



--------------------------------------------------------------------------------

party in such proportion as is appropriate to reflect not only such relative
aggregate benefits but also the relative fault of the Issuer, on the one hand,
and the Dealer, on the other, in respect of the issuance or issuances of the
Notes which resulted in such Claim, as well as any other relevant equitable
considerations. The relative aggregate benefits received by the Issuer, on the
one hand, and the Dealer, on the other, in respect of an issuance or issuances
of Notes shall be deemed to be in the same proportion as the total net proceeds
from such issuance or issuances (before deducting expenses) received by the
Issuer bear to the total aggregate discounts and commissions received by the
Dealer with respect to such Notes. The relative fault of the Issuer, on the one
hand, and the Dealer, on the other, in connection with a Claim arising under
clause (i) of Section 5.1(a) and Section 5.1(b) shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer, on the one hand, or the Dealer,
on the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Issuer and
the Dealer agree that, if the allocation provided by the first sentence of this
Section 5.3 is not permitted by applicable law, it would not be just and
equitable if contribution pursuant to this Section 5.3 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 5.3. The
amount paid or payable by an indemnified party as a result of any Claim referred
to above in this Section 5.3 shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding anything to
the contrary contained herein, the contribution by the Issuer pursuant to this
Section 5.3 shall be in an amount such that the aggregate costs incurred by the
Dealer and all Dealer Indemnitees with respect to a Claim do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not also guilty of such fraudulent misrepresentation.

5.4    The obligations of the Issuer under this Section 5 shall be in addition
to any liability which the Issuer may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls the Dealer
within the meaning of the Securities Act; and the obligations of the Dealer
under this Section 5 shall be in addition to any liability which the Dealer may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Issuer and to each person, if any, who controls the
Issuer within the meaning of the Securities Act.

 

6.

Definitions.

6.1    “BHC Act Affiliate” has the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k)

6.2    “CCFPOA” shall have the meaning set forth in Section 2.11.

6.3    “Claim” shall have the meaning set forth in Section 5.1(a).

6.4    “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item

 

-13-



--------------------------------------------------------------------------------

(i) above, (iii) to the extent filed on SEDAR or EDGAR, the Issuer’s and its
affiliates’ other publicly available recent reports, including, but not limited
to, any publicly available filings or reports provided to their respective
shareholders, (iv) any other information or disclosure prepared pursuant to
Section 4.3 hereof and (v) any information prepared or approved by the Issuer
for dissemination to investors or potential investors in the Notes.

6.5    “Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

6.6    “Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

6.7    “Dealer Information” shall mean material concerning the Dealer provided
by the Dealer in writing expressly for inclusion in (i) the Private Placement
Memorandum, (ii) any information or disclosure prepared pursuant to Section 4.3
hereof or (iii) information prepared or approved by the Issuer for dissemination
to investors or potential investors in the Notes.

6.8    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

6.9    “DTC” shall mean The Depository Trust Company.

6.10    “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

6.11    “FCPA” shall have the meaning set forth in Section 2.11.

6.12    “Indemnitee” shall have the meaning set forth in Section 5.1(b).

6.13    “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

6.14    “Issuing and Paying Agency Agreement” shall mean the commercial paper
issuing and paying agent agreement described on the cover page of this
Agreement, or any replacement thereof, as such agreement may be amended or
supplemented from time to time.

6.15    “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, or any successor thereto or replacement
thereof, as issuing and paying agent under the Issuing and Paying Agency
Agreement.

 

-14-



--------------------------------------------------------------------------------

6.16    “Master Note Certificate” shall mean one or more master note
certificates registered in the name of DTC or its nominee.

6.17    “Money Laundering Laws” shall have the meaning set forth in
Section 2.12.

6.18    “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

6.19    “Outstanding Notes” shall have the meaning set forth in Section 7.9(ii).

6.20    “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

6.21    “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

6.22    “Replacement” shall have the meaning set forth in Section 7.9(i).

6.23    “Replacement Issuing and Paying Agent” shall have the meaning set forth
in Section 7.9(i).

6.24    “Replacement Issuing and Paying Agency Agreement” shall have the meaning
set forth in Section 7.9(i).

6.25    “Rule 144A” shall mean Rule 144A under the Securities Act.

6.26    “Sanctions” shall have the meaning set forth in Section 2.13.

6.27    “SEC” shall mean the U.S. Securities and Exchange Commission.

6.28    “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

6.29    “U.S. Special Resolution Regime” means each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

7.

General.

7.1    Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be mailed, faxed or emailed, or otherwise
transmitted electronically to the party at the address, facsimile number, or
email address specified below, as applicable, and shall be

 

-15-



--------------------------------------------------------------------------------

effective when received by the respective party at the address, facsimile number
or email address set forth below or at such other address as such party may
designate by written notice:

 

  For the Issuer:    

Address:

  Ovintiv Inc.     370 17th Street, Suite 1700   Denver, Colorado 80202   United
States of America

Attention:

  Treasurer     Telephone number:   (303) 623-2300   Fax number:   (303)
623-2400   For the Dealer:    

Address:

  [●]     [●]     [●]     [●]  

Attention:

  [●]     Telephone number:   [●]   Fax number:   [●]

7.2    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, including Section 5-1401 of the N.Y. General
Obligations Law, but otherwise without regard to its conflict of laws
provisions.

7.3    (a) Each of the Dealer and the Issuer agrees that any suit, action or
proceeding brought by the Issuer against the Dealer in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes
shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(a)    Each of the Dealer and the Issuer hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes.

7.4    This Agreement may be terminated, at any time, by the Issuer, upon ten
(10) business days’ prior notice to such effect to the Dealer, or by the Dealer
upon ten (10) business days’ prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Dealer and the
Issuer, as applicable, under Sections 3.7, 5, and 7.3 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

7.5    This Agreement is not assignable by any party hereto without the written
consent of the other parties, which consent shall not be unreasonably withheld;
provided, however, that the Dealer may assign its rights and obligations under
this Agreement to any affiliate of the Dealer; and provided further that the
Dealer will provide the Issuer with notice of any such assignment as soon as
practicable thereafter.

 

-16-



--------------------------------------------------------------------------------

7.6    This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

7.7    Except as provided in Section 5 with respect to non-party Indemnitees,
this Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

7.8    The Issuer acknowledges and agrees that (i) purchases and sales, or
placements, of the Notes pursuant to this Agreement, including the determination
of any prices for the Notes and Dealer compensation, are arm’s-length commercial
transactions between the Issuer and the Dealer, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or any of its affiliates, (iii) the Dealer has not
assumed a fiduciary responsibility in favor of the Issuer or any of its
affiliates with respect to the offering contemplated hereby or the process
leading thereto or any other obligation to the Issuer or any of its affiliates
except the obligations expressly set forth in this Agreement, (iv) the Issuer is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement, (v) the
Dealer has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated hereby, and (vi) the Issuer has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Issuer agrees that it will not claim that the Dealer owes a
fiduciary or similar duty to the Issuer in connection with such transactions or
the process leading thereto. Any review by the Dealer of the Issuer, the
transactions contemplated hereby or other matters relating to such transactions
shall be performed solely for the benefit of the Dealer and shall not be on
behalf of the Issuer. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Issuer and the Dealer with
respect to the subject matter hereof. The Issuer hereby waives and releases, to
the fullest extent permitted by law, any claims related to this Agreement and
the transactions contemplated hereby that it may have against the Dealer with
respect to any breach or alleged breach of fiduciary duty.

7.9    (i) The parties hereto agree that the Issuer may, in accordance with the
terms of this Section 7.9, from time to time replace the party which is then
acting as Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with
another party (such other party, the “Replacement Issuing and Paying Agent”),
and enter into an agreement with the Replacement Issuing and Paying Agent
covering the provision of issuing and paying agency functions in respect of the
Notes by the Replacement Issuing and Paying Agent (the “Replacement Issuing and
Paying Agency Agreement”) (any such replacement, a “Replacement”).

(i)    From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying

 

-17-



--------------------------------------------------------------------------------

Agency Agreement, in respect of the Outstanding Notes, and the Replacement
Issuing and Paying Agency Agreement, in respect of Notes issued on or after the
Replacement; and (B) to the extent that the Issuing and Paying Agency Agreement
does not provide that the Current Issuing and Paying Agent will continue to act
in respect of the Outstanding Notes, then (i) the “Issuing and Paying Agent” for
the Notes shall be deemed to be the Replacement Issuing and Paying Agent,
(ii) all references to the “Issuing and Paying Agent” hereunder shall be deemed
to refer to the Replacement Issuing and Paying Agent, and (iii) all references
to the “Issuing and Paying Agency Agreement” hereunder shall be deemed to refer
to the Replacement Issuing and Paying Agency Agreement.

(ii)    From and after the effective date of any Replacement, the Issuer shall
not issue any Notes hereunder unless and until the Dealer shall have received:
(a) a copy of the executed Replacement Issuing and Paying Agency Agreement,
(b) a copy of the executed Letter of Representations among the Issuer, the
Replacement Issuing and Paying Agent and DTC, (c) a copy of the executed Master
Note authenticated by the Replacement Issuing and Paying Agent and registered in
the name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (y) such other matters
as the Dealer may reasonably request.

7.10    Notwithstanding anything to the contrary in this Agreement, the parties
hereto agree that:

(a)    In the event that the Dealer that is a Covered Entity becomes subject to
a proceeding under a U.S. Special Resolution Regime, the transfer from such
Dealer of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

(b)    In the event that the Dealer that is a Covered Entity or a BHC Act
Affiliate of such Dealer becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against the Dealer are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a state of the
United States.

[Signatures Commence on the Following Page]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

OVINTIV INC.,

as Issuer

By:  

                                          

  Name: [●]   Title:   [●] By:  

                                          

  Name: [●]   Title:   [●]

[●],

as Dealer

By:  

                                                              

  Name: [●]   Title:   [●]



--------------------------------------------------------------------------------

Addendum

 

1.

The other dealers referred to in clause (b) of Section 1.2 of the Agreement are:

[●]

 

-20-



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

NEITHER THE NOTES NOR THE GUARANTEE(S) THEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO OVINTIV INC. (THE “ISSUER”), THE NOTES, ANY
SUBSIDIARY OF THE ISSUER FROM TIME TO TIME GUARANTEEING THE NOTES AND ANY SUCH
GUARANTEE(S), (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT IS (1) AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) AND (2) EITHER (i) PURCHASING NOTES FOR ITS
OWN ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS
AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF
THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN SUCH A BANK, SAVINGS AND LOAN ASSOCIATION OR OTHER
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PERSON DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR THE
NOTES (EACH, A “PLACEMENT AGENT”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO
ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED
INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS
OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

THE NOTES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED DIRECTLY OR
INDIRECTLY (A) INTO CANADA OR ANY PROVINCE OR TERRITORY THEREOF OR (B) TO A
RESIDENT OF CANADA OR ANY PROVINCE OR TERRITORY THEREOF. RECEIPT OF THIS PRIVATE
PLACEMENT MEMORANDUM SHALL NOT CONSTITUTE AN OFFER IN ANY JURISDICTION WHERE
PROHIBITED OR RESTRICTED BY APPLICABLE LAW.

 

-21-



--------------------------------------------------------------------------------

Exhibit B

Statement of Terms for Interest – Bearing Commercial Paper Notes of Ovintiv Inc.

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more master note certificates issued in the
name of The Depository Trust Company (“DTC”) or its nominee (each, a “Master
Note Certificate”), which Master Note Certificate includes the terms and
provisions for the Issuer’s Interest-Bearing Commercial Paper Notes that are set
forth in this Statement of Terms, since this Statement of Terms constitutes an
integral part of the Underlying Records as defined and referred to in each
Master Note Certificate.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year and actual days
elapsed.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

-22-



--------------------------------------------------------------------------------

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated.

 

-23-



--------------------------------------------------------------------------------

The interest factor (expressed as a decimal) for each such day will be computed
by dividing the interest rate applicable to such day by 360, in the cases where
the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds Rate, LIBOR
or Prime Rate, or by the actual number of days in the year, in the case where
the Base Rate is the Treasury Rate. The interest rate in effect on each day will
be (i) if such day is an Interest Reset Date, the interest rate with respect to
the Interest Determination Date (as defined below) pertaining to such Interest
Reset Date, or (ii) if such day is not an Interest Reset Date, the interest rate
with respect to the Interest Determination Date pertaining to the next preceding
Interest Reset Date, subject in either case to any adjustment by a Spread and/or
a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

 

-24-



--------------------------------------------------------------------------------

If the above rate is not published by 3:00 p.m. on the Calculation Date, the CD
Rate will be the rate on such Interest Determination Date published under the
caption specified in the Supplement in another recognized electronic source used
for the purpose of displaying the applicable rate.

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m. on the Calculation Date,
the Calculation Agent will determine the CD Rate to be the arithmetic mean of
the secondary market offered rates as of 10:00 a.m. on such Interest
Determination Date of three leading nonbank dealers in negotiable U.S. dollar
certificates of deposit in New York City selected by the Calculation Agent for
negotiable U.S. dollar certificates of deposit of major United States money
center banks of the highest credit standing in the market for negotiable
certificates of deposit with a remaining maturity closest to the Index Maturity
in the denomination of $5,000,000.

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-Nonfinancial”.

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
published in the daily update of H.15(519), available through the world wide
website of the FRB at http://www.federalreserve.gov/releases/h15/Update, or any
successor site or publication or other recognized electronic source used for the
purpose of displaying the applicable rate (“H.15 Daily Update”) under the
heading “Commercial Paper-Nonfinancial”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

-25-



--------------------------------------------------------------------------------

“Money Market Yield” will be a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

  D × 360  

 

Money Market Yield =

                                    

 

× 100

 

 

360 - (D × M)

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.

If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

“Reuters Page” means the display on Thomson Reuters Eikon, or any successor
service, on the page or pages specified in this Statement of Terms or the
Supplement, or any replacement page on that service.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two

 

-26-



--------------------------------------------------------------------------------

quotations are provided, LIBOR for such interest period will be the arithmetic
mean of the rates quoted at approximately 11:00 a.m., in New York City, on such
Interest Determination Date by three major banks in New York City, selected by
the Calculation Agent, for loans in U.S. dollars to leading European banks, for
a term equal to the Index Maturity and in a Representative Amount; provided,
however, that if fewer than three banks so selected by the Calculation Agent are
providing such quotations, the then existing LIBOR rate will remain in effect
for such Interest Payment Period.

“Designated LIBOR Page” means the display on Thomson Reuters Eikon (or any
successor service) on the “LIBOR01” page (or any other page as may replace such
page on such service) for the purpose of displaying the London interbank rates
of major banks.

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or

 

-27-



--------------------------------------------------------------------------------

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

  D × N  

 

Bond Equivalent Yield =

                                    

 

× 100

 

 

360 - (D × M)

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

3.

Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

4.

Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a

 

-28-



--------------------------------------------------------------------------------

  redemption thereof); (ii) the Issuer makes any compromise arrangement with its
creditors generally including the entering into any form of moratorium with its
creditors generally; (iii) a court having jurisdiction shall enter a decree or
order for relief in respect of the Issuer in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or there shall be appointed a receiver, administrator, liquidator,
custodian, trustee or sequestrator (or similar officer) with respect to the
whole or substantially the whole of the assets of the Issuer and any such
decree, order or appointment is not removed, discharged or withdrawn within 60
days thereafter; or (iv) the Issuer shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment of or taking possession by a
receiver, administrator, liquidator, assignee, custodian, trustee or
sequestrator (or similar official), with respect to the whole or substantially
the whole of the assets of the Issuer or make any general assignment for the
benefit of creditors. Upon the occurrence of an Event of Default, the principal
of each obligation evidenced by such Note (together with interest accrued and
unpaid thereon) shall become, without any notice or demand, immediately due and
payable.

 

5.

Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 

6.

Supplement. Any term contained in the Supplement shall supersede any conflicting
term contained herein.

 

-29-



--------------------------------------------------------------------------------

Exhibit C

Form of Guarantee

GUARANTEE

GUARANTEE, dated as of [●], 2020, of [●], a corporation organized under the laws
of [●] (the “Guarantor”).

The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the Notes hereinafter described:

 

1.

The Guarantor irrevocably guarantees payment in full, as and when the same
becomes due and payable, of the principal of and interest, if any, on the
promissory notes (the “Notes”) issued by Ovintiv Inc., a Delaware corporation
(the “Issuer”), from time to time pursuant to the Commercial Paper Issuing and
Paying Agent Agreement, dated as of January 27, 2020, as the same may be
amended, supplemented or modified from time to time, between the Issuer and
Citibank, N.A. (the “Agreement”) and sold from time to time by one or more
dealers (each a “Dealer”) who have entered, or from time to time may enter, into
commercial paper dealer agreements relating to the Notes among such Dealer and
the Issuer (each a “Dealer Agreement”).

 

2.

The Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

 

3.

This Guarantee is a guaranty of the due and punctual payment (and not merely of
collection) of the principal of and interest, if any, on the Notes by the Issuer
and shall remain in full force and effect until all amounts have been validly,
finally and irrevocably paid in full, and shall not be affected in any way by
any circumstance or condition whatsoever, including without limitation (a) the
absence of any action to obtain such amounts from the Issuer, (b) any variation,
extension, waiver, compromise or release of any or all of the obligations of the
Issuer under the Agreement or the Notes or of any collateral security therefore
or (c) any change in the existence or structure of, or the bankruptcy or
insolvency of, the Issuer or by any other circumstance (other than by complete,
irrevocable payment) that might otherwise constitute a legal or equitable
discharge or defense of a guarantor or surety. The Guarantor waives all
requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.

 

4.

In the event of a default in payment of principal of or interest on any Notes,
the holders of such Notes may institute legal proceedings directly against the
Guarantor to enforce this Guarantee without first proceeding against the Issuer.

 

5.

This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment by the Issuer of the principal of or
interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.



--------------------------------------------------------------------------------

6.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York.

 

7.

[To the extent that the Guarantor or any of its properties, assets or revenues
may have or may hereafter become entitled to, or have attributed to it, any
right of immunity, on the grounds of sovereignty or otherwise, from any legal
action, suit or proceeding in connection with or arising out of this Guarantee,
from the giving of any relief in any thereof, from setoff or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceeding may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guarantee, the Guarantor hereby irrevocably and unconditionally waives, and
agrees for the benefit of any holder or Dealer from time to time of the Notes
not to plead or claim, any such immunity, and consents to such relief and
enforcement.

 

8.

Any payments under this Guarantee shall be in United States dollars and shall be
free of all withholding, stamp and other similar taxes and of all other
governmental charges of any nature whatsoever imposed by the jurisdiction in
which the Guarantor is located or from which any such payment is made. In the
event any withholding is required by law, the Guarantor agrees to (i) pay the
same and (ii) pay such additional amounts which, after deduction of any such
withholding, stamp or other taxes or governmental charges of any nature,
whatsoever imposed with respect to the payment of such additional amount, shall
equal the amount withheld pursuant to clause (i).

 

9.

The Guarantor agrees to indemnify each holder from time to time of Notes against
any loss incurred by such holder as a result of any judgment or order being
given or made for any amount due hereunder or thereunder and such judgment or
order being expressed and paid in a currency (the “Judgment Currency”) other
than United States dollars and as a result of any variation as between (i) the
rate of exchange at which the United States dollar amount is converted into the
Judgment Currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such holder is able to purchase United States dollars with
the amount of Judgment Currency actually received by such holder. The foregoing
indemnity shall constitute a separate and independent obligation of the
Guarantor and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of, or
conversion into, the relevant currency.]2

 

10.

The Guarantor represents and warrants as follows to each Dealer and acknowledges
and confirms that each Dealer is relying upon such representations and
warranties:

 

  (a)

The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under this Guarantee.

 

 

2

Sections 7 through 9 shall be applicable only if the Guarantor is organized
under the laws of a jurisdiction outside of the United States.

 

-2-



--------------------------------------------------------------------------------

  (b)

This Guarantee has been duly authorized, executed and delivered by the Guarantor
and constitutes legal, valid and binding obligations of the Guarantor
enforceable against the Guarantor in accordance with its terms subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

  (c)

The Guarantor is not required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

  (d)

Assuming compliance by the Dealers with their respective obligations under the
Dealer Agreements, the offer and sale of the Guarantee in the manner
contemplated thereby and hereby do not require registration of the Guarantee
under the U.S. Securities Act of 1933, as amended, pursuant to the exemption
from registration contained in Section 4(a)(2) thereof, and no indenture in
respect of the Guarantee is required to be qualified under the Trust Indenture
Act of 1939, as amended.

 

  (e)

Assuming that the Notes are offered, issued, sold and delivered under the
circumstances contemplated by each Dealer Agreement, no consent or action of, or
filing or registration with, any governmental or public regulatory body or
authority, including the SEC, is required to authorize, or is otherwise required
in connection with the execution, delivery or performance of, this Guarantee,
except as shall have been obtained prior to the issuance of any Notes or as may
be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.

 

  (f)

Assuming that the Notes are offered, issued, sold and delivered under the
circumstances contemplated by the Dealer Agreements, neither the execution and
delivery of this Guarantee, nor the fulfillment of or compliance with the terms
and provisions hereof by the Guarantor, will violate or result in a breach or a
default under any of the terms of the charter documents or by-laws of the
Guarantor, any contract or instrument to which the Guarantor is a party or by
which it or its property is bound, or any law or regulation, or any order, writ,
injunction or decree of any court or government instrumentality, to which the
Guarantor is subject or by which it or its property is bound, which breach or
default might have a material adverse effect on the condition (financial or
otherwise), operations or business of the Guarantor and its consolidated
subsidiaries, taken as a whole, or the ability of the Guarantor to perform its
obligations under this Guarantee.

 

11.

The Guarantor hereby covenants and agrees with each Dealer that the Guarantor
shall observe, perform and comply with any and all of the covenants of the
Issuer and its subsidiaries contained in the relevant Dealer Agreement that the
Issuer or such other subsidiary agrees that the Guarantor (as a subsidiary or
otherwise) shall observe, perform and comply with.

 

12.

If the Guarantor is released from its guarantee of the due and punctual payment
of the principal of, premium, if any, and interest on the Issuer’s (i) 3.90%
notes due November

 

-3-



--------------------------------------------------------------------------------

  15, 2021, (ii) 8.125% notes due September 15, 2030, (iii) 7.20% notes due
November 1, 2031, (iv) 7.375% notes due November 1, 2031, (v) 6.50% notes due
August 15, 2034, (vi) 6.625% notes due August 15, 2037, (vii) 6.50% notes due
February 1, 2038, and (viii) 5.15% notes due November 15, 2041 (other than as a
result of any payment being made under such guarantee), then, upon the request
of the Issuer or the Guarantor for the release of this Guarantee and provided
that no default of the Guarantor’s obligations hereunder has occurred and is
continuing or would result from such release, this Guarantee shall also be
released.

 

-4-